Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to New Claim Amendment filed 03/01/2022
2.	Independent claim 14 is amended to include the limitation “the filament comprising….at least 80% by weight of a fluoropolymer based on the total weight of the composition” which is supported at Page 27, lines 33-37, of the specification as originally filed (see also paragraph [0142] of applicants’ published application, i.e., US PG PUB 2019/0344496).  Thus, no new matter is present. 
	Since this amendment is presented for the first time in prosecution of this application, it necessitates new ground(s) of rejection(s) for the reasons set forth below.
	Accordingly, this action is properly made FINAL. 
3.	The 112(b) rejection based on the claims of 2, 4, and 11 set forth in paragraph 3 of the previous Office action mailed 12/09/2021 is no longer applicable and thus, withdrawn because the applicants cancelled claims 2 and 11, and amended claim 4 to provide the same with clarity.  Written descriptive support for amendment to claim 4 is found at page of the specification as originally filed.
	See also Page 5 of the Applicants’ Remarks filed 03/01/2022. 
4.	Since present claim 15 has been cancelled, the 103 rejection of claim 15 set forth in paragraph 7 of the previous Office action mailed 12/09/2021 is no longer applicable and thus, withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 14 recites “the filament comprising an inorganic filler and at least 80% by weight of a fluoropolymer based on the total weight of the composition” (Emphasis added).  Since there is no proper antecedent basis for the newly added phrase “the composition”, it is not clear what “the composition” is referring to, whether it is the filament or something else. 
	Accordingly, the scope of this claim is deemed indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1, 4-6, 8, 10, 12-13, 17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, 15-16, and 18-20 of co-pending U.S. Application no. 16/462,050 (hereinafter referred to as “US Appl. ‘050”; corresponding to US PG PUB 2019/0329491) in view of Dillon et al. (US 6,277,919).


Allowable Subject Matter
7.	Claims 3, 7, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments in their Remarks filed 03/01/2022
8.	The applicants at page 6 of their Remarks state they “are filing a terminal disclaimer with the present response, which will overcome these provisional rejections” (referring to the obviousness double patenting rejection based on the claims of US Application no. 16/462,050 set forth in the previous office action).
	However, a terminal disclaimer has not been submitted by applicants at this time.  Thus, the rejection based on the claims of US Application no. 16/462,050 is maintained in this present action. 
9.	Applicants’ arguments at pages 6-8 of their Remarks are rendered moot since the 103 rejection based on the collective teachings of Glew et al. and Dillon et al. in paragraph 6 of the previous Office action mailed 12/09/2021 is withdrawn. 	

Correspondence
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HANNAH J PAK/Primary Examiner, Art Unit 1764